JOINT VENTURE AGREEMENT

THIS JOINT VENTURE AGREEMENT (the "Agreement") is made and entered into as of
this H number --1 day of [. month —], [—' year --] by and between BioCube, Inc.,
a corporation organized under the laws of the State of Nevada, ("BICB") and IUT
Medical GmbH, a corporation organized under the laws of Germany ("IUT"),
(collectively, the "Parties").

RECITALS

WHEREAS, BICB has approached IUT regarding the use and distribution of its
certain device for detecting use of marijuana in breath (the "BT Device") and
other products manufactured and distributed by IUT within the United States and
Canada (the "Other IUT Products");

WHEREAS, BICB and its management have certain experience in the successful
business, management and operations of US based public companies with a focus on
technologies;

WHEREAS, IUT has certain experience in research, development and manufacturing
chemical analytic sensors and devices;

WHEREAS, the Parties have established a mutual interest in developing a
worldwide manufacturing and distribution company under the name IUT Technologies
Inc, properly suffixed according to the laws of the state of New Jersey in
accordance with the structure determined from their efforts and obligations
under the Joint Venture Agreement ("IUT Group", generally). The Purpose of the
IUT Group shall consist of two (2) elements. In regards to the BT Devices, IUT
Group shall be the exclusive worldwide licensor and distributor for all any and
all products focused on the detection and sensory capacity as it relates to THC
and marijuana generally. For all other products of IUT, the IUT Group shall be
the exclusive distributor for products in the United States and Canada; and

WHEREAS, the Parties desire to enter into this Agreement pursuant to which they
will form a Joint Venture, whereby each Party shall retain a share of ownership
in an entity or entities, the structure of which shall be a product of the
Parties' efforts under a the Joint Venture Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations contained herein and intending to be legally bound
hereby, the Parties agree as follows:

1. Consideration and Costs

a.

As consideration for the obligations and efforts of BICB, IUT agrees to provide
intellectual property and knowhow under certain exclusive worldwide license as
well as worldwide distribution rights for BT Devices and associated products.

b.

As consideration for the obligations and efforts of IUT, BICB agrees to issue





[jvagree001.jpg] [jvagree001.jpg]




exactl

million

currently tra

2,bootOOD

(1,000,000) restricted shares of BICB common stock, of BICB:OTCQB.




c.

It is agreed and understood that any and all initial costs and expenses
allocated to formation of Joint Venture shall be the responsibility of BICB.

d.

Until such time that a formal entity is formed, all accounting and invoicing
shall be the responsibility of IUT.

2. Term and Termination

a.

The Parties hereby agree that the term of this Agreement shall be indefinite.

b.

The Parties hereby understand and agree that the nature of this Joint Venture
shall be intended to be long term and for an indefinite period. As such, any act
that shall cause this relationship to terminate may not have equitable remedy at
law and the calculations of damages may be difficult to ascertain at this
moment. Pursuant to this Section II(B), therefore the Parties do hereby agree to
liquidated damages to be determined by a court of proper jurisdiction.

3. Performance

The Parties understand and agrees that rights and privileges described herein
are conditional upon satisfactory performance of the following minimum
obligations:

a. The creation of a formal business plan, including, but not limited to, the
following:

i.

A name for the entity;

ii.

Opening an office;

iii.

Corporate structure;

iv.

Ownership structure of the Parties as founders;

v.

Compiling and auditing of financial reports;

vi.

Budgeting and pro forma projections;

vii.

Investment analysis;

viii.

Subsidiary holdings and structure;

ix.

Plan of Operations





b.

The formal creation of an entity, the IUT Group, in a corpoorate structure best
suited for the goals of the Parties and the TUT Group;

c.

Secure licensing and distribution rights to be held by IUT Group;

d.

Pursuit of potential investors at various levels and timelines of entry; and

e.

The creation of a formal offering document in the form of a Form S-1 to be filed
with the Securities and Exchange Commission;

4. Responsibilities

a. BICB hereby agrees to provide:

i.

Creation and initial structuring of the IUT Group entity.

ii.

Their efforts to create the overall concept of the IUT Group structure and
business.

iii.

Their efforts in developing concepts for IUT Group marketing and distribution
plans.

iv.

Their efforts in managing legal, accounting, and other professional services on
behalf of the Joint Venture and IUT Group.

v.

Their efforts and expertise as it relates to operating a publicly traded US
company.

b. IUT hereby agrees to provide:

i.

Intellectual property and know-how as it relates to the BT Device, including
maintaining valid patents and intellectual property claims as they apply to BT
Devices.

ii.

Training and educating IUT Group personal group on BT Devices, their uses, and
applications.

iii.

Improvements and enhancements related to maintaining a commercial viable product
in the BT Device.

iv.

All marketing, sales and promotional material as it relates to Other IUT
Products or at a minimum, information for IUT Group to create its own;

v.

Manufacturing and products sufficient to meet the expected demand of Other IUT
Products.





c. The Parties understand and agree that the roles and responsibilities as
stated under this Paragraph 4 are intended are general responsibilities. As most
efforts will require a joint effort, neither Party shall allow the description
of roles and responsibilities to any way hamper or provide justification for
failing to provide joint efforts where required.

5.

Creation of an Entity

a.

The Parties do hereby agree to create a corporate entity under the jurisdiction
of the state of New Jersey for any valid business purpose, in form determined
best suited for the purpose of fulfilling the intent of this Joint Venture
Agreement.

b.

Initial ownership shall be based upon a net allocation of 51% to BICB and 49% to
IUT or its assigns.

c.

The entity shall be the signatory and leaseholder on any office space procured
pursuant the terms and intent of this Join Venture.

6. Representations and Warranties

a. BICB represents and warrants to IUT the following:

i.

All documents and representation regarding BICB's experience, holdings, and
expertise are true and accurate.

ii.

BICB has not committed any act or omission that would give rise to any valid
claim relating to a brokerage commission, finder's fee, or other similar
payment, related to or resulting from the performance of this Agreement.

iii.

BICB represents and warrants that it is financially self sufficient to operate
and fulfill its responsibilities under the terms of this Agreement;

iv.

This Agreement has been duly executed by BICB and constitutes a legal and
binding obligation of BICB, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy and insolvency, by other laws affecting
the rights of creditors generally, and by equitable remedies granted by a court
of competent jurisdiction;

v.

BICB is ready, willing and able, (financially and otherwise), to consummate the
transactions contemplated by this Agreement and has the financial ability to
consummate such transactions.





vi.

BICB has no knowledge that any representation or warranty given by BICB in this
Agreement is inaccurate or false.

vii.

BICB warrants to IUT that each of the representations and warranties made by
BICB is accurate and not misleading at the date of Closing. BICB acknowledges
that IUT is entering into this Agreement in reliance on each warranty and
representation.

viii.

BICB's representations and warranties will survive Closing. b. IUT represents
and warrants to BICB the following:

i.

All documents and representation regarding BICB's experience, holdings, and
expertise are true and accurate.

ii.

IUT holds all rights of any and all intellectual property related to the BT
Devices and Other IUT Products, including, but not limited to, all patents,
designs, logos, trademarks, and names, free and clear of any claims, liens, or
encumbrances otherwise.

iii.

IUT has not committed any act or omission that would give rise to any valid
claim relating to a brokerage commission, finder's fee, or other similar
payment, related to or resulting from the exchanges occurring upon execution of
this Agreement.

iv.

IUT represents and warrants that it is financially self sufficient to operate
and fulfill its responsibilities under the terms of this Agreement;

v.

This Agreement has been duly executed by IUT and constitutes a legal and binding
obligation of IUT, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy and insolvency, by other laws affecting
the rights of creditors generally, and by equitable remedies granted by a court
of competent jurisdiction;

vi.

IUT has no knowledge that any representation or warranty given by BICB in this
Agreement is inaccurate or false;

vii.

IUT warrants to BICB that each of the representations and warranties made by IUT
is accurate and not misleading at the date of Closing. IUT acknowledges that
BICB is entering into this Agreement in reliance on each warranty and
representation;

viii.

IUT's representations and warranties will survive Closing.





7.

Transactions Permitted by Applicable Laws; Legal Investment

This Joint Venture Agreement (a) shall not be prohibited by any applicable law
or governmental regulation, (b) shall not subject either party to any penalty
or, in each party's reasonable judgment, other onerous condition under or
pursuant to any applicable law or governmental regulation, and (c) shall be
permitted by the laws and regulations of the place of performance.

8.

Execution

Subject to the provisions of this Agreement, this Agreement shall be deemed
executed upon the date of the last counterpart Party's execution of this
Agreement (the "Execution").

9.

Conditions Precedent to the Obligations of the Parties to Execute a. Conditions
Precedent to IUT's Obligations to Execute

IUT's obligation to consummate the transactions contemplated by this Agreement
is subject to the fulfillment (or waiver by IUT) before or at the Execution of
each of the following conditions:

i.

Accuracy of Representations and Warranties

The representations and warranties of BICB contained in this Agreement and all
related documents shall be true and correct at and as of the Execution as though
such representations and warranties were made on that date.

ii.

Performance of Covenants

BICB shall have in all respects performed and complied with all covenants,
agreements, and conditions that this Agreement requires, and with all other
related documents to be performed or complied with prior to or on the Execution.

iii.

No Casualty

Prior to the Execution, BICB shall not have incurred, or be threatened with, a
material liability or casualty that would materially impair the value of
contribution necessary to consummate this transaction.

iv.

Litigation

No action, suit, proceeding, or investigation shall have been instituted before
any court or governmental body, or instituted by any governmental agency, to
restrain or prevent the carrying out of the transactions contemplated by this
Agreement or that might affect





IUT's right to own and operate business related to the fUT Group after the
Execution.

v.

Consents

BICB shall have obtained in writing all consents necessary or desirable to
consummate or facilitate consummation of this Agreement and any related
transactions.

vi.

Other Documents and Instruments

IUT shall have received any other documents and instruments as it may reasonably
request.

vii.

Indemnification

BICB shall defend, indemnify, and hold harmless IUT, and their respective
successors and assigns from and against any and all costs, losses, claims,
suits, actions, assessments, diminution in value, liabilities, fines, penalties,
damages (compensatory, consequential, and other), and expenses (including
reasonable legal fees) in connection with or resulting from:

1.

Any inaccuracy in any representation or breach of any representation or warranty
of BICB contained in this Agreement;

2.

BICB's failure to perform or observe in full, or to have performed or observed
in full, any covenant, agreement, or condition to be performed or observed by
BICB under this Agreement or any Related Agreement.

b. Conditions Precedent to BICB' Obligations to Execute

BICB's obligation to consummate the transactions contemplated by this Agreement
is subject to the fulfillment (or waiver by BICB) before or at the Execution of
each of the following conditions:

i.

Accuracy of Representations and Warranties

The representations and warranties of IUT contained in this Agreement and all
related documents shall be true and correct at and as of the Execution as though
such representations and warranties were made on that date.

ii.

Performance of Covenants





IUT shall have in all respects performed and complied with all covenants,
agreements, and conditions that this Agreement requires, and with all other
related documents to be performed or complied with prior to or on the Execution.

iii.

No Casualty

Prior to the Execution, IUT shall not have incurred, or be threatened with, a
material liability or casualty that would materially impair the value of its
assets, specifically business operations necessary to consummate this
transaction.

iv.

Litigation

No action, suit, proceeding, or investigation shall have been instituted before
any court or governmental body, or instituted by any governmental agency, to
restrain or prevent the carrying out of the transactions contemplated by this
Agreement or that might affect BICB's right to own and operate business related
to the IUT Group after the Execution.

v.

Consents

IUT shall have obtained in writing all consents necessary or desirable to
consummate or facilitate consummation of this Agreement and any related
transactions.

vi.

Other Documents and Instruments

BICB shall have received any other documents and instruments as it may
reasonably request.

vii.

Indemnification

IUT shall defend, indemnify, and hold harmless BICB, and their respective
successors and assigns from and against any and all costs, losses, claims,
suits, actions, assessments, diminution in value, liabilities, fines, penalties,
damages (compensatory, consequential, and other), and expenses (including
reasonable legal fees) in connection with or resulting from:

1.

Any inaccuracy in any representation or breach of any representation or warranty
of IUT contained in this Agreement;

2.

IUT's failure to perform or observe in full, or to have





performed or observed in full, any covenant, agreement, or condition to be
performed or observed by IUT under this Agreement or any Related Agreement.

10. Confidential Information

a.

Either Party may provide the other with proprietary and confidential information
pursuant to the terms of this Agreement. In consideration of such disclosures,
the Parties hereby agree as follows:

b.

"Confidential Information" shall mean any and all financial or customer
information, marketing, product, service or business information, patent
applications, proprietary data, trade secrets, know-how, technology, and any
other proprietary information relating to the past, present or future research,
development and business of the Disclosing Party. Examples of Confidential
information include, but are not limited to: discoveries; concepts; designs;
drawings; specifications; techniques; instructions; samples; models; data;
technical manuals; diagrams; research and development materials; processes;
procedures; know-how; marketing techniques and/or materials; marketing and/or
development plans; business plans; customer names and other information related
to customers; price lists; pricing policies; and financial information.

c.

This Agreement does not grant any right or license, express or implied, to the
Receiving Party to use Confidential Information except for the purpose of this
Agreement, nor any right or license, express or implied, under any patent,
patent application, trade-secret, or know-how, nor any right to purchase,
distribute or sell any product, nor any other right not expressly granted
herein.

d.

Both Parties agree that it shall hold in confidence, for an indefinite period,
the Confidential Information disclosed to the Receiving Party by the Disclosing
Party; and shall exercise reasonable care to prevent its disclosure to any third
Party not contemplated by this Agreement; and shall restrict its use to the
purpose of this Agreement. The Receiving Party agree not to disclose the
Confidential Information to anyone except to such of its employees, consultants
or contacts contemplated by this Agreement whose duties justify the need to know
such Confidential Information, who have a clear understanding of the obligations
of this Agreement, and who, to the extent that they are employees or agents, are
legally obligated to comply with the terms of this Agreement.

e.

Either Party shall retain the right to bind any Party introduced by the other
Party to confidentiality in order to protect Confidential Information.

f.

Unless otherwise agreed, the Receiving Party shall be under no obligation of
confidentiality with respect to any Confidential Information which tangible
evidence clearly and convincingly shows:





i.

was available to the public at the time of disclosure;

ii.

after disclosure, became available to the public through no fault, unauthorized
act or omission of the Receiving Party, provided that the obligation to hold the
Confidential Information and/or Confidential Contacts in confidence shall cease
only after the date on which such information has become available to the
public;

iii.

was in the hands of the Receiving Party before it was received from the
Disclosing Party;

iv.

was provided without restriction on disclosure by a Third Party who had the
lawful right to make such disclosure;

v.

is required to be disclosed to a government agency or law enforcement authority,
except that the Party upon which any government agency prevails for access to
the Confidential Information, agrees to notify the other Party prior to such
disclosure so that the Party may have an opportunity to challenge said request
if it so desires;

g. The existence, Parties, and general terms of this Agreement, but not specific
operational schedules, technical, detailed, or other Confidential Information,
are hereby deemed not Confidential Information and may be disclosed by the
Parties in the promotion of the Venture with the express consent of the other
party which shall not be unreasonably withheld, their respective businesses as
deemed desirable by the Parties, and their affiliates as may be deemed
beneficial to their respective businesses; or as required by law.

11. Indemnification

a.

Obligation of BICB to Indemnify

BICB hereby agrees to indemnify, defend and hold harmless IUT from and against
any losses, liabilities, damages, deficiencies, costs or expenses (including
interest, penalties and reasonable attorneys' fees and disbursements) (a "Loss")
based upon, arising out of or otherwise due to any inaccuracy in or any breach
of any representation, warranty, covenant or agreement of BICB contained in this
Agreement, in any document or other writing delivered pursuant to this
Agreement, for any claim against IUT as a result of any action or inaction by
BICB in connection with the transactions contemplated by this Agreement.

b.

Obligation of IUT to Indemnify

IUT hereby agree to indemnify, defend and hold harmless BICB from and against
any losses, liabilities, damages, deficiencies, costs or expenses (including
interest,





penalties and reasonable attorneys' fees and disbursements) (a "Loss") based
upon, arising out of or otherwise due to any inaccuracy in or any breach of any
representation, warranty, covenant or agreement of IUT contained in this
Agreement, in any document or other writing delivered pursuant to this
Agreement, for any claim against BICB as a result of any action or inaction by
IUT in connection with the transactions contemplated by this Agreement.

c.

Claims by Third Parties

Promptly after receipt by either party hereto (the "Indemnitee") of notice of
any demand, claim or circumstances which, with the lapse of time, would give
rise to a claim or the commencement (or threatened commencement) of any action,
proceeding or investigation (an "Asserted Liability") that may result in a Loss,
the Indemnitee shall give notice thereof (the "Claims Notice") to the other
party or parties (the "Indemnitor"). The Claims Notice shall describe the
Asserted Liability in reasonable detail, and shall indicate the amount
(estimated, if necessary) of the Loss that has been or may be suffered by the
Indemnitee.

d.

Opportunity to Defend

Indemnitor may elect to compromise or defend, at its own expense and by its own
counsel, any Asserted Liability. If the Indemnitor elects to compromise or
defend such Asserted Liability, it shall within fifteen (15) days (or sooner, if
the nature of the Asserted Liability so requires) notify the Indemnitee of its
intent to do so, and the Indemnitee shall cooperate, at the expense of the
Indemnitor in the compromise of, or defense against, such Asserted Liability.
The Indemnitee may participate at its own expense, in the defense of such
Asserted Liability. If Indemnitor elects not to compromise or defend the
Asserted Liability, fails to notify the Indemnitee of its election as herein
provided, contests its obligations to indemnify under this Agreement, or at any
time fails to pursue in good faith the resolution of any Asserted Liability, in
the opinion of Indemnitee, then Indemnitee may, upon ten days' notice to
Indemnitor pay, compromise or defend any such Asserted Liability. If the
Indemnitor chooses to defend any claim, the Indemnitee shall make available to
the Indemnitor any books, records or other documents within its control that are
necessary or appropriate for such defense.

12. Notice

a. Prior to the Closing, and thereafter with respect to matters pertaining to
this Agreement only, all notices and other communications provided for or
permitted hereunder shall be made by hand delivery, first-class mail, facsimile,
or overnight air courier guaranteeing next day delivery:

If to BICB at:





i.

With a copy to:

If to IUT at:

i. With a copy to:

b. All notices must be in writing. A notice may be delivered to a party at the
address that follows a party's signature or to a new address that a party
designates in writing. A notice may be delivered:

i.

in person;

ii.

by certified mail; or

iii.

by overnight courier.

13.

Applicable Law

This Agreement shall be governed by and construed under the laws of United
States and the State of New Jersey, applicable to contracts executed or
performed therein.

14.

Force Majeure

Neither party shall be liable for any loss, damage, including consequential
damage, detention, delay or failure to perform in whole or in part resulting
from causes beyond such party's reasonable control, and also including, but not
limited to, fires, strikes, insurrections, riots, terrorist actions, embargoes,
shortages or motor vehicles, delays in transportation, inability to obtain
supplies of raw materials, or requirements or regulations of the United States
or Austrian government or any other civil or military authority.





15. Disputes

a.

In the event a dispute arises out of or in connection with this Agreement, the
Parties will attempt to resolve the dispute through friendly consultation.

b.

If the dispute is not resolved within a reasonable period then any and all
outstanding issues may be submitted to mediation with a the American Arbitration
Association (the "AAA"), or any third party mediator, mutually agreed upon, in
writing, and in accordance with the mediation rules of the AAA. Both Parties
shall make every effort to minimize the cost of mediation, and the complaining
Party shall request web conference mediation or virtual, cyber and/or otherwise
telecommunicated alternative dispute resolution from the AAA or any third party
mediator, mutually agreed upon, in writing.

c.

If mediation is not successful in resolving the entire dispute or is
unavailable, any outstanding issues will be submitted to final and binding
arbitration in accordance with the laws of the United States of America and the
state of New Jersey related to all service and cooperation matters. The Parties
agree to submit to the rules of

the AAA. The Parties agree that the forum shall be

County
and that this Agreement and all matters herein shall be controlled by the laws
as of the United States of America, the state of New Jersey and the Rules of
Arbitration governing the AAA. The arbitrator's award will be final, and
judgment may be entered upon it by any court having jurisdiction in accordance
with the Convention on the Recognition and Enforcement of Foreign Arbitral
Awards (New York, 1958).

16. Attorneys Fees

In case of a dispute, the prevailing party shall be entitled to reasonable
attorney's fees and costs including but not limited to appellate costs.

17. Entire Agreement; Amendment

This Agreement constitutes the entire agreement between IUT and BICB with regard
to its subject matter, and no prior, simultaneous or collateral promises or
representations not expressly contained herein shall be of any force or effect.
This Agreement may be amended only by a writing signed by both parties and their
respective representatives.

18. No Implied Waivers

The failure of either party at any time to require performance by the other
party of any provision hereof shall not affect in any way the right to require
such performance at any later time nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of such
provision.

19. Severability





If any provision of the Agreement is determined to be invalid or unenforceable,
the provision shall be deemed to be severable from the remainder of the
Agreement and shall not cause the invalidity or unenforceability of the
remainder of the Agreement.

20. Miscellaneous

a.

The Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

b.

The English language shall govern this Agreement's validity, interpretation,
performance and construction, notwithstanding any translation of this Agreement
into any other language.

c.

Section headings in this Agreement are solely for convenience and shall not be
considered in its interpretation.

Le_





THIS SPACE LEFT INTENTIONALLY BLANK SIGNATURE PAGE TO FOLLOW





IN WITNESS WHEREOF, IUT and BIBC have executed this Agreement through their
respective duly authorized officers as of the date first above written.

IUT Medical GmbH

BioCube, Inc.

By:

By:

[Name] ?far

0_,60

[Name]

[Title]

'

[Title]

IISTMedicalGmbH

'OmerstraBe 7B 12489 Berlin


ENDNOTES

L(2—

Page 1 of 16




Page 2 of 16




Page 3 of 16




Ca

Page 4 of 16




(J2

Page 5 of 16




Page 6 of 16




Page 7 of 16




Page 8 of 16




Page 9 of 16




c_4e

Page 10 of 16




Page 11 of 16




Page 12 of 16




Page 13 of 16




Page 14 of 16




Page 15 of 16




Page 16 of 16






